Appellant sued the appellee for damages for alleged failure by it to deliver to her in Oklahoma City a death message sent to her at that place from Austin, Tex. The trial court sustained a general demurrer and numerous special exceptions to plaintiffs petition and dismissed her suit, from which action this appeal is prosecuted upon affidavit of inability to pay costs or give security therefor.
The record presents a case showing that our jurisdiction is final. No new questions of law are presented, and nothing would be added to the jurisprudence of the state by *Page 600 
discussing the propositions presented. We have read and considered the plaintiff's petition which, according to its express allegations of fact, negatives any cause of action in favor of appellant against appellee.
For the purpose, therefore, of conserving the time and labors of the court, and to minimize the space required in the official reports to publish such opinions, without commensurate benefits to our jurisprudence, we have concluded to follow the course adopted by the San Antonio Court of Civil Appeals in such cases, as set forth in Associated Indemnity Corporation v. Gatling, 75 S.W.2d 294, and dispose of the appeal without discussing in detail the assignments presented.
Having examined the record and finding no error presented therein, the judgment of the trial court will be affirmed.
Affirmed.